Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 1 of 15 PageID: 12




               Exhibit A
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 1 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 2 of 15 PageID: 13
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 2 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 3 of 15 PageID: 14
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 3 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 4 of 15 PageID: 15
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 4 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 5 of 15 PageID: 16
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 5 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 6 of 15 PageID: 17
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 6 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 7 of 15 PageID: 18
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 7 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 8 of 15 PageID: 19
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 8 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 9 of 15 PageID: 20
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 9 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 10 of 15 PageID: 21
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 10 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 11 of 15 PageID: 22
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 11 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 12 of 15 PageID: 23
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 12 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 13 of 15 PageID: 24
     SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 13 of 13 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 14 of 15 PageID: 25
         SOM-L-000841-21 06/18/2021 3:00:05 PM Pg 1 of 1 Trans ID: LCV20211469567
Case 3:21-cv-14089-ZNQ-LHG Document 1-2 Filed 07/23/21 Page 15 of 15 PageID: 26




                        Civil Case Information Statement
 Case Details: SOMERSET | Civil Part Docket# L-000841-21

Case Caption: VASTOLA JOSEPH VS STERLING INC.                    Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
/D/B/A SIGNET                                                    Document Type: Complaint with Jury Demand
Case Initiation Date: 06/18/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: GREGORY BRIAN NOBLE                               Is this a professional malpractice case? NO
Firm Name: O'CONNOR PARSONS LANE & NOBLE LLC                     Related cases pending: NO
Address: 959 SOUTH SPRINGFIELD AVENUE, 2ND FL                    If yes, list docket numbers:
SPRINGFIELD NJ 07081                                             Do you anticipate adding any parties (arising out of same
Phone: 9089289200                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Vastola, Joseph
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Joseph Vastola? NO

(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 06/18/2021                                                                                 /s/ GREGORY BRIAN NOBLE
 Dated                                                                                                        Signed
